Citation Nr: 0006240	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a fungus infection of the feet.  

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar keratosis of the left foot.  

3.  Entitlement to a compensable evaluation for the residuals 
of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's fungus of the feet is productive of 
exfoliation and itching, without constant itching, extensive 
lesions, or marked disfigurement.

2.  The veteran's plantar keratosis is productive of some 
tenderness, without objective evidence of disfigurement or 
limitation of function of the feet.  

3.  The residuals of the veteran's hemorrhoidectomy are 
productive of no more than mild to moderate symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a fungus infection of the feet have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7813 (1999). 

2.  The criteria for an evaluation in excess of 10 percent 
for plantar keratosis of the left foot have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7819 (1999).

3.  The criteria for a compensable evaluation for the 
residuals of a hemorrhoidectomy have not been demonstrated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his service connected disabilities are inadequate to 
reflect their current level of severity. 

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Foot Fungus and Plantar Wart

The veteran argues that his disabilities have become worse.  
He states that his feet itch all of the time, and that he has 
cracking between his toes.  He says that the plantar 
keratosis of the left foot requires surgery.  

A review of the record indicates that entitlement to service 
connection for a fungus infection of the feet and a plantar 
wart was established in a September 1971 rating decision.  A 
zero percent evaluation was assigned for each of these 
disabilities.  These evaluations remained in effect until a 
10 percent rating was assigned for each of them in an August 
1994 Board decision.  An August 1994 rating decision 
implemented the decision of the Board.  The 10 percent 
evaluations remain in effect for both the veteran's service 
connected fungus of the feet, and his service connected 
plantar keratosis.  

The veteran's fungal infection of the feet is evaluated under 
the rating code for dermatophytosis.  This disability is 
evaluated under the rating code for eczema.  38 C.F.R. 
§ 4.118, Code 7813.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Code 7806.  

The veteran's plantar keratosis is evaluated under the rating 
code for benign new growths of the skin.  Benign growths of 
the skin are rated as for scars and disfigurement.  38 C.F.R. 
§ 4.118, Code 7819.  Scars that are superficial, poorly 
nourished, with repeated ulceration are evaluated as 10 
percent disabling.  38 C.F.R. § 4.118, Code 7803.  Scars that 
are superficial, tender, and painful on objective 
demonstration also merit a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Code 7804.  

VA hospital records dated from September 1996 to November 
1996 show that the veteran was admitted for treatment of his 
blindness.  The physical examination was positive for 
athlete's foot, which was treated with medicated creams.  The 
discharge diagnoses included tinea pedis.  October 1996 
records from this hospitalization show that the veteran 
presented with a painful lesion of the left second 
metatarsal.  On examination, there was hyperkeratosis under 
the second metatarsal head of the left foot, which was 
described as a nucleated lesion.  There was also 
hyperkeratosis of the planter surface of the lateral fifth 
metatarsal.  The assessments included nucleated intractable 
plantar keratosis of the second metatarsal head, and reduce 
calluses of intractable plantar keratosis.  

VA hospital records from May 1997 to July 1997 show that the 
veteran was treated for chronic obstructive pulmonary 
disease, and prostate disease.  On examination, the veteran 
had onychomycosis of his nails.  There was macerated 
interdigital space between the second, third, and fourth 
spaces bilaterally.  He also had diffuse calluses on the 
plantar aspect of the left fifth metatarsal base and styloid 
process area on the foot, which were reduced that same day.  

The veteran was afforded a VA fee basis examination in 
October 1998.  He gave a history of developing fungus 
infections of the feet in 1947, and a wart on his left foot 
in 1946.  He said the wart could be provoked by stepping on 
something.  He noted that the foot itching occurred daily, 
particularly on the left.  He said that he tended to walk on 
the sides of his feet.  The veteran stated that he treated 
his fungus with a cream.  On examination, there was no 
generalized skin disease.  There was a fungus infection of 
the right toenails, primarily the first, second, and fifth.  
For the left foot, there was insensation of the first and 
fifth toenails.  A left plantar wart was noted.  The veteran 
could walk unassisted.  

The Board finds that the criteria for an evaluation greater 
than 10 percent for the veteran's fungus infection of the 
feet is not shown by the evidence.  Tinea pedis was noted and 
treated during a hospitalization in 1996, and onychomycosis 
of the nails with maceration of some of the interdigital 
spaces of the feet was noted in 1997.  The October 1998 
examination was positive primarily for a fungus infection of 
the feet.  There is no evidence of the extensive lesions, 
marked disfigurement, exudation, or the constant itching 
required in order to receive a 30 percent evaluation.  The 
veteran's symptomatology does not more nearly resemble that 
of the next highest evaluation.  Therefore, entitlement to an 
increased evaluation for fungus infection of the feet is not 
warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.118, Codes 7806, 7813.

The Board also finds that the criteria for an evaluation 
greater than 10 percent for the veteran's plantar keratosis 
of the left foot have not been met.  The evidence shows that 
his plantar wart is productive of pain when he steps on an 
object, and that reduction of the calluses associated with 
the wart is required on a periodic basis.  However, the Board 
notes that the veteran is already in receipt of the highest 
evaluation possible under the rating codes for superficial 
scars that are poorly nourished, or for scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Codes 7803, 7804.  An increased evaluation under the rating 
code for limitation of function of the part affected has been 
considered, but no limitation has been noted.  The October 
1998 examination states that the veteran walks without 
assistance.  38 C.F.R. § 4.118, Code 7805.  Finally, the 
rating code for disfiguring scars has been considered, but 
this is intended for scars of the face, head, and neck.  Even 
if it were to be applied, the wart has not been shown to be 
severely disfiguring.  38 C.F.R. § 4.118, Code 7800.  
Therefore, as the veteran is currently in receipt of the 
highest evaluation available under the rating codes currently 
in effect, and as there are no more rating codes under which 
the veteran's disability can properly be evaluated, 
entitlement to an increased evaluation is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, Codes 
7803, 7804, 7819. 

II. Hemorrhoids

The veteran contends that he is entitled to a compensable 
evaluation for his service connected residuals of a 
hemorrhoidectomy.  He states that he has weekly bleeding, and 
that additional surgery has been recommended.  

Entitlement to service connection for the residuals of 
hemorrhoids was established in a June 1953 rating decision.  
A zero percent evaluation was assigned for this disability.  
This evaluation currently remains in effect. 

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large, thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Code 7336.

VA hospital records from March 1997 show that the veteran had 
a history of hemorrhoid surgery in 1990.  On examination, the 
veteran had normal sphincter tone.  No hemorrhoids were 
noted.  

The veteran was afforded a VA fee basis examination in 
October 1998.  He said that he developed hemorrhoids in 1947.  
The veteran reported undergoing six or seven hemorrhoid 
surgeries, with the most recent in 1992.  He noted anal and 
rectal itching daily, and said his anus or rectum bleed once 
a week.  His discomfort was relieved by sitz baths.  He did 
not use hemorrhoid cream.  The veteran reported being 
constipated, and said that he had a discharge from his anus.  
On rectal examination, there were no obvious hemorrhoids.  
There appeared to be a transverse small raphe or tag in the 
central anal area.  There were no obvious internal 
hemorrhoids.  There was a slightly yellowish discharge of the 
superior aspect of the perianal area.  Above and to the left 
of this and just below the left sacral area, there appeared 
to be a fistula approximately three or four millimeters in 
diameter.  The diagnoses included hemorrhoidectomy.  It was 
recommended that the veteran undergo a sigmoidoscope or 
colonoscope to determine the source of his weekly bleeding.  

The Board finds that the veteran is not entitled to a 
compensable evaluation for the residuals of his 
hemorrhoidectomy.  The October 1998 examination was negative 
for hemorrhoids.  Although the veteran reported weekly 
bleeding, the examiner did not attribute this to hemorrhoids.  
There is no evidence of the large, thrombotic, or irreducible 
hemorrhoids with excessive tissue or with frequent 
recurrences required in order to receive a 10 percent 
evaluation.  Therefore, as the criteria for an increased 
evaluation have not been demonstrated, entitlement to a 
higher evaluation is not warranted. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Code 7336. 


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
fungus infection of the feet is denied. 

Entitlement to an evaluation in excess of 10 percent for 
plantar keratosis of the left foot is denied. 

Entitlement to a compensable evaluation for the residuals of 
a hemorrhoidectomy is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

